Citation Nr: 0916464	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-15 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to July 10, 2003, 
for the grant of service connection for hypertension.

2.  Entitlement to an effective date prior to July 10, 2003, 
for the grant of service connection for glomerulonephritis on 
renal dialysis.

3.  Entitlement to an effective date prior to July 10, 2003, 
for the grant of service connection for a coronary disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to May 1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 decision by the RO in Los 
Angeles, California, that granted service connection for 
hypertension, glomerulonephritis on renal dialysis, and a 
coronary disorder.  The Veteran appealed for earlier 
effective dates.

The Board notes that there is another issue which is not 
currently on appeal.  In an August 2004 rating decision, the 
RO denied service connection for a lung disability.  A notice 
of disagreement was received from the Veteran as to this 
issue in August 2004, and a statement of the case was issued 
in March 2006.  In his May 2006 VA Form 9 (substantive 
appeal) as to the issues listed on the cover page of this 
remand, the Veteran stated that he was withdrawing his appeal 
as to the issue of service connection for a lung disability.  
As the Veteran has withdrawn his appeal as to that issue, the 
issue is not in appellate status, and will not be addressed 
by the Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.204 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By a statement received in May 2008, the Veteran indicated 
that he wanted to appear at a hearing before a Veterans Law 
Judge at his local RO (i.e., a Travel Board hearing).  In 
April 2009, the Veteran's representative submitted a motion 
for remand for a Travel Board hearing, and added that the 
Veteran would be willing to report for a Travel Board hearing 
or a Board videoconference hearing, whichever could be 
scheduled more quickly.

The case must be remanded to the RO to schedule a Travel 
Board or a Board videoconference hearing.  See 38 U.S.C.A. § 
7107 (West 2002).

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
Travel Board or a Board videoconference 
hearing before a Veterans Law Judge at 
the next available opportunity.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


